Name: Commission Regulation (EEC) No 266/91 of 1 February 1991 modifying Regulation (EEC) No 3816/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal and originating in other Member States
 Type: Regulation
 Subject Matter: Europe;  trade policy;  animal product
 Date Published: nan

 2. 2. 91 Official Journal of the European Communities No L 28/11 COMMISSION REGULATION (EEC) No 266/91 of 1 February 1991 modifying Regulation (EEC) No 3816/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal and originating in other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 , and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 3816/90 (4) lays down detailed rules for the application of the supple ­ mentary trade mechanism for certain products in the pigmeat sector destined for Portugal ; Article 1 Regulation (EEC) No 3816/90 is hereby amended as follows : 1 . The title is replaced by the following : 'Commission Regulation (EEC) No 3816/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal .' 2 . Articles 5, 6 and 7 are replaced by the following : 'Article 5 The sum of the quantities stated in the STM licences applied for by a given operator in any one week shall , for each of the groups of products specified in the Annex, not exceed 27 tonnes live weight for live animals or 44 tonnes for meat or meat products .' Article 6 STM licences as provided for in Article 1 of Regulation (EEC) No 569/86 and STM import licences as provided for in Article 3 of the same Regulation shall be valid for 18 days for all products set out in the Annex from the actual date of issue, in accordance with Article 21 (2) of Regulation (EEC) No 3719/88 . Article 7 1 . The security relating to licences as provided for in Article 6 shall be :  ECU 4 per 100 kg live weight in the case of live swine, and  ECU 5 per 100 kg for all other products set out in the Annex. 2. Article 8 of Regulation (EEC) No 574/86 shall apply mutatis mutandis to import licences as provided for in Article 3 of Regulation (EEC) No 569/86.' Whereas the weekly limit for STM licences should be altered in order to reflect a more representative pattern of trade : Whereas Regulation (EEC) No 569/86 provides for STM import licences for products coming from third coun ­ tries ; whereas Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (*) as last amended by Regulation (EEC) No 3296/88 lays down detailed rules on this matter ; whereas it is necessary to improve Regulation (EEC) No 3816/90 in order to clarify that some of its provisions apply also to these licences and to specify some aspects of the system of securities linked with these licences : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988 , p. 7. M OJ No L 367, 31 . 12. 1985, p. 7. (4) OJ No L 366, 29 . 12. 1990, p . 33 . Article 2 This Regulation shall enter into force on 4 February 1991 .0 OJ No L 57, 1 . 3 . 1986, p. 1 . No L 28/12 Official Journal of the European Communities 2. 2. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. \ Done at Brussels, 1 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission